           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION


HAROLD SHAWSNESSY SIMS                                        PLAINTIFF


v.                        No. 3:19-cv-2-DPM


MARTY BOYD, Sheriff, Craighead County                      DEFENDANT


                                ORDER
     1.    The Court withdraws the reference.
     2.    Sims hasn't paid the $400 filing and administrative fees in
this case. And a motion to proceed in forma pauperis would be futile
because he is a three-striker. Before filing this lawsuit, he'd had at least
three cases dismissed for failing to state a claim. E.g., Sims v. Boyde, et
al., 4:16-cv-638-SWW; Sims v. Thayor, et al., 4:18-cv-652-SWW; Sims v.
Warren, et al., 4:18-cv-656-SWW; Sims v. Saddler, et al., 4:18-cv-657-KGB;
and Sims v. Pruitt, et al., No. 4:18-cv-666-JM. Further, nothing in Sims' s
complaint suggests he's currently in imminent danger of serious
physical injury. NQ 2; 28 U.S.C. § 1915(g). His complaint will therefore
be dismissed without prejudice. If Sims wants to pursue this case, then
he must pay the $400 filing and administrative fees and file a motion to
reopen by 15 February 2019. An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).
     So Ordered.

                                                p
                             D .P. Marshall Jr.
                             United States District Judge




                               -2-
